28 N.Y.2d 536 (1971)
Carlo Bianchi and Company, Inc., Appellant,
v.
State of New York, Respondent.
Court of Appeals of the State of New York.
Argued November 10, 1970.
Decided January 7, 1971.
Homer E. Peters and Livingston T. Coulter for appellant.
Louis J. Lefkowitz, Attorney-General (Richard A. Foster and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BREITEL, and JASEN. Taking no part: Judges BERGAN and GIBSON.
Judgment affirmed, with costs, on the opinion at the Appellate Division.